COURT OF APPEAL, FIRST CIRCUIT
                                                STATE OF LOUISIANA




RE:    Docket Number   2022 -CU -0136




Lacy Lamartina
                       Versus - -
                                                                    17th Judicial District Court
Dustin Thomas                                                       Case #:   134144
                                                                    Lafourche Parish




On Application for            filed on   05/ 05/ 2022 by Dustin Thomas
                               i
                                            I
Rehearing




                                                                                 Mitchell R. Theriot




Date
            MAY 1 7 2022



Rodd Naquin, Clerk